State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 12, 2015                    519109
________________________________

In the Matter of the
   Arbitration between TOMPKINS
   COUNTY et al.,
                    Respondents,
      and                                   MEMORANDUM AND ORDER

TOMPKINS COUNTY DEPUTY
   SHERIFFS' ASSOCIATION,
   INC.,
                    Appellant.
________________________________


Calendar Date:   January 14, 2015

Before:   Peters, P.J., McCarthy, Garry and Rose, JJ.

                             __________


     Marilyn D. Berson, Newburgh, for appellant.

      Coughlin & Gerhart, LLP, Binghamton (Mary Louise Conrow of
counsel), for respondents.

                             __________


Garry, J.

      Appeal from an order of the Supreme Court (Mulvey, J.),
entered August 21, 2013 in Tompkins County, which granted
petitioners' application pursuant to CPLR 7503 to stay
arbitration between the parties.

      A deputy sheriff employed by petitioners and represented by
respondent injured his back during a foot pursuit in the course
of his employment in June 2012. The deputy applied for benefits
pursuant to General Municipal Law § 207-c and received full pay
for eight days of missed work immediately after the incident, as
well as intermittent days during the next several months. In
                              -2-                519109

February 2013, he missed additional work time due to a worsening
of his condition and submitted another claim for benefits. He
received payments for two pay periods in February and March 2013,
but learned in April 2013 that his benefits pursuant to General
Municipal Law § 207-c had been terminated.

      Respondent filed a grievance on behalf of this deputy "and
all similarly situated uni[on] members" charging a violation of
the collective bargaining agreement between petitioners and
respondent, and thereafter demanded arbitration. Petitioners
then commenced this proceeding pursuant to CPLR 7503 (b) seeking
a stay of arbitration, and Supreme Court granted petitioners'
application. Respondent appeals.

      While this appeal was pending, the deputy sheriff and
petitioners entered into a "global settlement contract" that,
among other things, settled "the [General Municipal Law] § 207-c
claim." We agree with petitioners that this settlement renders
the appeal moot. In the absence of an exception to the mootness
doctrine – that is, where an issue is likely to recur, presents
novel or significant questions, or typically evades appellate
review – "an appeal will be considered moot unless the rights of
the parties will be directly affected by the determination of the
appeal and the interest of the parties is an immediate
consequence of the judgment" (Matter of Hearst Corp. v Clyne, 50
NY2d 707, 714 [1980]; accord Matter of Elmore v Mills, 296 AD2d
704, 706 [2002]). We are unpersuaded by respondent's contention
that it was not a party to the settlement and that similarly
situated employees represented by respondent would be affected by
the outcome of this appeal. The parties are now operating under
the terms of an expired contract, limiting the potential for
similar disputes in the future. Respondent participated in the
grievance procedures that led to the settlement, and by means of
its counsel's representation of both respondent and the deputy
throughout the proceedings, may also have been apprised of the
terms of the agreement that "fully, finally and globally" settled
the claim. The settlement contract contains no provisions
reserving any issues for appeal (compare Matter of Liaros v Ted's
Jumbo Red Hots, Inc., 96 AD3d 1464, 1464 [2012]; Balyszak v Siena
Coll., 63 AD3d 1409, 1410-1411 [2009]). Further, the record is
devoid of any indication that there are similarly situated
                              -3-                  519109

employees who lost benefits pursuant to General Municipal Law
§ 207-c. Thus, the appeal must be dismissed (see 490 Ocean
Assoc. v Abrams, 71 NY2d 975, 976 [1988]; Symonds v Progressive
Ins. Co., 80 AD3d 1046, 1047 [2011]; Lawyers Tit. Ins. Co. v
Weiser's Poultry Farm, 289 AD2d 739, 739 [2001]).

     Peters, J.P., McCarthy and Rose, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court